362 So. 2d 725 (1978)
Walter F. GUTH, Appellant,
v.
Nell F. HOWARD, Appellee.
No. 78-502.
District Court of Appeal of Florida, Second District.
September 27, 1978.
Walter S. McLin, III of McLin, Burnsed & Cyrus, Leesburg, for appellant.
William F. Brewton of Brewton, Council & Swann, Dade City, for appellee.
PER CURIAM.
Petitioner/appellant seeks to appeal an order which reads "that [respondent's] motion to dismiss be and the same is hereby granted." This is not a final order within the contemplation of Fla.R.App. P. 9.030(b)(1)(A). Likewise, this is not a nonfinal order which may be reviewed by an interlocutory appeal. Fla.R.App. P. 9.130(a)(3). Since we have no jurisdiction, the appeal, sua sponte, is dismissed. Arnold v. Brady, 178 So. 2d 732 (Fla.2d DCA 1965); Renard v. Kirkeby Hotels, 99 So. 2d 719 (Fla.3d DCA 1958).
GRIMES, C.J., and RYDER and DANAHY, JJ., concur.